—Judgment unani*874mously affirmed. Memorandum: The testimony of two police officers-was sufficient to prove that defendant was adequately observed prior to the administration of the breathalyzer test pursuant to 10 NYCRR 59.5 (b) (see, People v McDonough, 132 AD2d 997, 998, lv denied 70 NY2d 801). The documentary evidence submitted by the People was properly admitted pursuant to CPLR 4518 (a) and (c) and was sufficient to demonstrate that the breathalyzer was in proper working order and that the chemicals used in the test were of the proper kind and in the proper proportion (see, People v Garneau, 120 AD2d 112, 115, lv denied 69 NY2d 880). (Appeal from Judgment of Supreme Court, Erie County, Wolfgang, J.—Felony Driving While Intoxicated.) Present—Green, J. P., Pine, Doerr, Boehm and Fallon, JJ.